DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu (Pub. No. US 2015/0112634 A1; hereafter Shimizu).
 	Regarding claim 1, Shimizu discloses a device with position detection, comprising: a first hall element (see Shimizu Fig. 1, item 1U); a second hall element (see Shimizu Fig. 1, item 1V) a differential amplifier configured to generate a subtraction voltage by differentially amplifying a first hall voltage generated by the first hall element and a second hall voltage generated by the second hall element (see 

Regarding claim 6, Shimizu discloses the device of claim 1, wherein the comparer is configured to differentiate the reference voltage from the subtraction voltage (it is unclear from context what definition of “differentiate” Applicant intends, but Shimizu distinguishes between the reference voltage and the subtraction voltage by comparing them to determine whether or not the subtraction voltage is above the threshold voltage. Such comparing can be considered “differentiating” between the two in the broadest reasonable interpretation of the term.).

Regarding claim 8, Shimizu discloses the device of claim 1, wherein amplification gains of the differential and summing amplifiers are equal (see Shimizu paragraph [0040]-[0043] “In this description of the present embodiment, the amplitudes Au and Av of the two signals in the Equation 2 are regarded as equal.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu.
 	Regarding claim 7, Shimizu discloses the device of claim 1, but does not specifically disclose that a magnetic field sensitivity of the first hall element and a magnetic field sensitivity of the second hall element are equal.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the sensitivities of the Hall devices disclosed in Shimizu to be equal so as to simplify the comparison of the signals, as taught by Shimizu, so as to avoid unnecessary scaling and conversion in order to properly compare their output values.

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Oh (Pub. No. US 2019/0141219 A1; hereafter Oh).
Regarding claims 16 and 17, Shimizu discloses a position detecting device comprising: a first hall element (see Shimizu Fig. 1, item 1U); a second hall element (see Shimizu Fig. 1, item 1V) a differential amplifier configured to generate a subtraction voltage by differentially amplifying a first hall voltage generated by the first hall element and a second hall voltage generated by the second hall element (see Shimizu Fig. 1, item 41X and paragraph [0055] “An X axis data generating unit 41X is a subtractor”); a summing amplifier configured to generate a sum voltage by summatively amplifying the first and second hall voltages (see Shimizu Fig. 1, item 41Y and paragraph [0056] “A Y axis data generating unit 41Y is an 
Shimizu does not disclose that the position sensor is incorporated in to a camera module, comprising: a lens barrel; an aperture module coupled to the lens barrel and comprising an aperture configured to control an amount of light incident to the lens barrel; a coil; a magnet configured to move together with either one of the lens barrel and a component setting an opening size of the aperture; a driver configured to configured to apply a driving signal to the coil to cause the magnet to move based on electromagnetic interaction between the coil and the magnet.
Oh discloses a camera module (see Oh Fig. 2, item 100), comprising: a lens barrel (see Oh Fig. 2, item 200); and an aperture module configured to adjust an amount of light incident to the lens barrel (see Oh Fig. 2, item 500), the aperture module comprising: a coil (see Oh Fig. 2, item 521b); a magnet that opposes the coil along a first direction perpendicular to an optical axis (see Oh Fig. 2, item 521a); and a position detection device configured to detect a current position by sensing a position of a magnet (see Oh Fig. 2, item 521c).
.

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-15 allowed.
While the prior art discloses a feedback loop for regulating the drive current based on comparing the sensed signals from a pair of Hall sensors, the prior art does not disclose or fairly suggest that the “voltage-current conversion gain and the amplification gain are determined based on magnetic fields of the first and second hall elements” as called for in claim 9. Claim 9 is therefore allowable over the prior art.
Claims 10-15 are dependent on claim 9, and are allowable for substantially the same reasons.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NOAM REISNER/               Primary Examiner, Art Unit 2852                                                                                                                                                                                         	8/27/2021